Citation Nr: 0217024	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-01 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of
entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. By an unappealed May 2000 rating decision, the RO denied 
service connection
for post-traumatic stress disorder.  

2. Evidence received subsequent to the May 2000 RO rating 
decision is not so
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
post-traumatic stress disorder.


CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
claim for entitlement to service connection for post-
traumatic stress disorder is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.156, 20.302, 20.1103 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA 

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. § 3.159 (2002).  While the VCAA does not 
serve as a basis to reopen a claim (unless new and material 
evidence is presented), the law does include the enhanced 
duty to notify.  The Board finds that the RO has informed 
the veteran of the evidence needed to reopen his claim, as 
set forth in the September 2001 rating decision and  
February 2002 Statement of the Case.  In March 2002, the 
veteran indicated that he did not want a videoconference 
hearing; rather, he wanted to appear before a travel board 
hearing at the VA hospital in Marion, Ohio.  The RO informed 
the veteran that travel board hearings were conducted at 
Regional Offices only.  In a September 2002 signed 
statement, the veteran indicated that he wanted his claim to 
proceed as he would not be able to attend a hearing in 
person.  He added that he wanted his claim to be evaluated 
by the Board and asked that the enclosed letter be included 
as part of his claim.  The veteran has in effect withdrawn 
his request for a hearing before the Board and has waived 
the RO's initial consideration of the aforementioned letter.  
38 C.F.R. § 20.1304.  In the veteran's April 2001 request to 
reopen his previously denied claim, he indicated that he 
received treatment from the VA Medical Center in Marion, 
Illinois.  The RO requested VA treatment records from 
January 2000 to present.  No further assistance in this 
regard appears to be warranted.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The requirements under the law as 
pertains to new and material evidence claims have been met, 
and the Board will proceed with appellate review.  


New and Material Evidence

A review of the claims file reveals that the claim for 
service connection for post-traumatic stress disorder (PTSD) 
was previously denied by a May 2000 rating decision.  The 
veteran was mailed a copy of this decision in May 2000 and 
he was notified of his appellate rights.  The RO enclosed VA 
Form 4107 which explained in detail the veteran's procedural 
and appeal rights.  The veteran, however, did not appeal the 
decision and it became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2002).  In an April 
2001 statement, the veteran indicated that he wanted to 
reopen his claim.

Evidence associated with the claims file prior to the RO's 
May 2000 rating decision follows.  The service medical 
records were absent any psychiatric complaints or findings 
of a psychiatric disorder.  The service records showed that 
the veteran received a reduction in grade for offenses he 
committed from December 1971 to January 1972.  The service 
records indicated that the veteran's first tour in Vietnam 
was from April 21, 1967 to August 10, 1968 and that his 
second tour was from July 26, 1969 to July 23, 1970.  The 
record of the veteran's assignments revealed that in April 
1967, he was assigned to the 615th MP Company as a military 
policeman.  Next, the veteran was assigned to the 148th MP 
Platoon in February 1968 as a military policeman, the 630th 
MP Company in July 1969 as a squad leader, and the Company C 
716th MP Battalion in October 1969 as an assistant squad 
leader.  The service records noted the campaigns the veteran 
participated in Vietnam.  He received the National Defense 
Service Medal, Vietnam Service Medal, Vietnam Campaign Medal 
with DVC 60, Army Commendation Medal, 6 O/S Bars, Good 
Conduct Medal (2 awards), an expert badge with Pistol Bar, 
and the SPS badge with Rifle Bar.  

The first post-service records were VA treatment records 
dated from June 1998 to August 1998 which showed that the 
veteran was diagnosed with post-traumatic stress disorder, 
prolonged and severe, and major depressive disorder based on 
symptomatic complaints, displayed behavior, and Vietnam 
stimuli related by the veteran. 

The October 1998 VA examination report showed that the 
veteran reported that while he was assigned to the 716th 
Military Police Battalion, his job entailed running convoys.  
When asked about specific stressors, he reported that he was 
exposed to gunfire shot and he watched his friends die.  He 
remarked that shooting at the enemy "shook him up" quite a 
bit, and he indicated that he was also bothered by the way 
that he was treated when he returned home.  He also reported 
that "Charlie" attacked a base camp with mortars and that 
people died, but none were his friends.  He could not 
remember where the base camp was located or when the event 
occurred, but only could recall that it occurred during his 
first tour.  Lastly, the veteran reported that he rode 
shotgun on convoys, saw a great deal of killing, had to kill 
the enemy, saw a great many bodies, and saw people he had 
established a relationship with get killed.  He could not 
provide more specific details.   The veteran was diagnosed 
with chronic PTSD based on a history of child abuse as 
reported by the veteran and based on the occurrence of 
stressors from Vietnam as reported by the veteran.  Other 
diagnoses included severe major depressive disorder and 
dissociative disorder, not otherwise specified.  

In the October 1998 stressor letter, the veteran also 
claimed that he transported the wounded.  He related that he 
saw many incidents of civilian carnage, probably in 1968 
while he was assigned to the 716th Military Police Battalion.  
He indicated that he was subjected to sporadic rocket and/or 
mortar attacks while on the highways during convoy guard 
duty.  He stated that there were soldiers in his unit who 
were wounded.  He reported that he might have received a 
recommendation as he had duty as personal security for 
General Roslen and General Abrams.   He also indicated that 
he served as a convoy guard or driver for V100's for four 
months at a time.  He reported that he did not make any 
friends. 

L.A.S., LCSW submitted a statement in October 1998, in which 
he opined that the veteran had a psychiatric disorder prior 
to his military service, but that his "combat exposure" 
exacerbated his condition severely.  L.A.S. added that the 
veteran had severe dissociation.  

The veteran claimed additional stressors in April 2000.  He 
recalled an incident that involved a seven year old girl.  
He reported that he saw dead Americans at Cam Ranh Bay.  He 
related an incident in which the tires were shot out from 
under his jeep and that he and others returned fire.  He 
also related that he was on duty in various villages that 
were rocketed.  

The bases for the prior denial by the RO were that the 
diagnoses of PTSD were unsupported by the record as there 
was no credible supporting evidence to corroborate the 
veteran's reported stressors and there was no documentation 
of record that confirmed that the veteran engaged in combat 
with the enemy or was in combat situations.

The Board notes that the Colvin test has been replaced by 
the Hodge test.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998)  Thus, the veteran no longer has to present new and 
material evidence that will change the outcome of the 
decision.  Under Hodge, the veteran need only present new 
and material evidence that ought to be considered in order 
to fairly decide the merits of the claim.  The Board, 
however, finds that while evidence submitted after the May 
2000 RO rating decision is new, the evidence is not 
material.

The information the veteran provided on his claimed 
stressors in April 2001 is cumulative or redundant of 
information he previously provided in the October 1998 and 
April 2000 stressor letters and at the October 1998 VA 
examination.  This information does not constitute 
independent supporting evidence that the claimed in-service 
stressors actually occurred and therefore, not material to 
the bases of the prior denial.  In a March 2001 letter, 
L.A.S., LCSW related that during a therapy session, the 
veteran incidentally remarked about the life of MPs in 
Vietnam and the need for constant vigilance.  Apparently, 
the veteran described an incident during which a Vietnamese 
Colonel killed two Americans in Saigon at a bar.  The 
colonel was intoxicated and disorderly and the MPs were 
called to quell the disturbance.  The Americans' last names 
were Workman and Cox.  The veteran was not present for these 
killings, but the news of the incident spread throughout the 
MPs and created an intensification of vigilance, feelings of 
anger and betrayal, and constituted a traumatic event for 
area MPs.  L.A.S. noted that the veteran tended to minimize 
these feelings, but they were clearly significant.  L.A.S. 
reported that he found it significant that this same event 
was reported just as described by the veteran by another 
veteran he saw in the past, a former MP in Vietnam with an 
established service-connection for PTSD.  L.A.S. maintained 
that the two men did not know each other and thus, the 
veteran's claim that he was exposed to hostile circumstances 
was substantiated and consequently, L.A.S. believed the 
veteran's other reports of traumatic Vietnam experiences.  
L.A.S. added that the veteran provided details of the deaths 
of Workman and Cox that only someone in country at that time 
could have known, as the details matched those provided by 
the other veteran.  When determining whether a claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  Even presuming the credibility of the stressor 
information L.A.S. contends the veteran provided him, the 
information is not material to the question of whether the 
claimed in-service stressors actually occurred.  According 
to L.A.S.'s letter, the veteran did not claim the bar 
incident as a personal stressor event; rather, he reported 
that the incident constituted a traumatic event for area 
MPs, which is not specific to the veteran.  

VA treatment records dated in June 2000 and from June 2001 
to July 2001 are new, but not material as these records are 
cumulative or redundant of records previously submitted that 
showed treatment for the currently diagnosed PTSD.  Finally, 
the veteran submitted a letter dated in September 2002 from 
Dr. L.M. and L.A.S., LCSW that is essentially cumulative or 
redundant of the statement submitted by L.A.S. in October 
1998.  Dr. L.M. related that the veteran suffered from 
dissociative identity disorder that pre-dated his military 
service.  Dr. L.M. contended that the veteran's condition 
was, prior to entry into the military, not disabling as he 
had the self-efficacy to manage his life satisfactorily 
prior to military service.  Dr. L.M. indicated that the 
veteran suffered from PTSD as a consequence of exposure to 
combat conditions in Vietnam.  She added that his exposure 
to combat scenarios in Vietnam contributed to the intensity 
of dissociative defenses the veteran experienced prior to 
Vietnam and these dissociative defenses also contributed 
significantly to his incapacity to manage vocationally or 
socially.  Dr. L.M.'s opinions are predicated on 
unsubstantiated stressors.  In fact, Dr. L.M. noted that she 
and L.A.S. did not claim to validate the veteran's report of 
duty, his level of performance, or the nature of his duty.  
As the opinions expressed in the letter are 
based on stressors that have not been confirmed, this 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim. Accordingly, 
having determined that no new and material evidence has been 
submitted, the claim is not reopened. 





ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for post-
traumatic stress disorder is not reopened.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

